17‐2339 
United States v. Burke (Barneys) 
                                                                                     
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                             

                                    SUMMARY ORDER 
                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 25th day of February, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                   DENNIS JACOBS, 
                   PETER W. HALL, 
                            Circuit Judges. 
                                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                            Appellee, 
 
                   v.                                                   17‐2339 
                                                                     
TIMOTHY W. BURKE, AKA BILL 
BURKE, AKA WILLIAM BURKE, AKA 
KERRY SAUNDERS, AKA PAT RILEY, 

                                                           1 
AKA JIM CALDWELL, AKA JIM 
SAUNDERS, AKA TOM MORRISEY, 
AKA JIMMY, AKA PHIL BURKE, AKA 
PHIL, AKA BURT, AKA JAMES BURKE, 
AKA M. SOLER, 
                            Defendant, 
 
 
BRADFORD BARNEYS, 
                            Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLEE:                                                     David T. Huang, Assistant United 
                                                                  States Attorney (Marc H. Silverman, 
                                                                  Assistant United States Attorney, of 
                                                                  counsel), for John H. Durham, 
                                                                  United States Attorney for the 
                                                                  District of Connecticut, New Haven, 
                                                                  CT. 
 
FOR APPELLANT:                                                    Jeremiah Donovan, Old Saybrook, 
                                                                  CT. 
          
         Appeal from an order of the United States District Court for the District of 
Connecticut (Shea, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   
        
       On July 17, 2017, Bradford Barneys was convicted, following his plea of 
guilty in the United States District Court for the District of Connecticut (Shea, J.), 
on one count of conspiracy to commit mail and wire fraud in violation of 18 
U.S.C. § 1349, and was sentenced principally to 30 months’ imprisonment.    On 

                                                   2 
appeal, Barneys argues that the 30‐month sentence should be vacated for 
procedural error.    We assume the parties’ familiarity with the underlying facts, 
the procedural history, and the issues presented for review. 
 
       Barneys, who was licensed to practice law in Connecticut, conspired with 
Timothy Burke to defraud homeowners in various stages of foreclosure.   
Barneys participated in meetings at his law offices at which Burke falsely 
represented to homeowners that he would purchase their properties and assume 
the attendant mortgages and financial obligations.    The homeowners were then 
presented with (variously) quitclaim deeds, management agreements, 
indemnification agreements, and third‐party authorizations that conveyed their 
properties to Burke.    Burke, who had no intention of assuming or paying the 
homeowners’ outstanding financial obligations and never recorded himself as the 
new owner of the properties, rented the properties to tenants for his own 
enrichment.    The properties were eventually lost in foreclosure with the 
homeowners still responsible for such charges as taxes and condominium 
association fees.    Barneys knew that Burke’s representations were materially 
false, but continued to participate in meetings and represent to homeowners that 
the transactions were legitimate.     
        
       In the written plea agreement, the parties disagreed as to whether a 
two‐level enhancement was appropriate under United States Sentencing 
Guidelines (“Guidelines”) § 3A1.1(b)(1), which applies when the defendant knew 
or should have known that the offense was committed against a “vulnerable 
victim.”    With the two‐level enhancement, Barneys had a total offense level of 17, 
and criminal history category I, corresponding to a sentencing range of 24 to 30 
months’ imprisonment.    Barneys argued for a total offense level of 15, resulting 
in a sentencing range of 18 to 24 months.    At sentencing, the district court ruled 
that a two‐level enhancement was appropriate based on its finding that “J.J.S. III” 
was a vulnerable victim, and sentenced Barneys principally to 30 months’ 
imprisonment. 
        
       On appeal, Barneys argues that the § 3A1.1(b)(1) enhancement was 
procedural error.    “A district court commits procedural error where it fails to 
calculate (or improperly calculates) the Sentencing Guidelines range, treats the 
 
                                          3 
Sentencing Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a) 
factors, selects a sentence based on clearly erroneous facts, or fails adequately to 
explain the chosen sentence.”    United States v. Robinson, 702 F.3d 22, 38 (2d Cir. 
2012) (citing Gall v. United States, 552 U.S. 38, 51 (2007)).    Our review for 
procedural reasonableness is akin to a “‘deferential abuse‐of‐discretion 
standard.’”    United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (in banc) 
(quoting Gall, 552 U.S. at 41). 
 
        The Guidelines define “vulnerable victim” as “a person (A) who is a victim 
of the offense of conviction . . . ; and (B) who is unusually vulnerable due to age, 
physical or mental condition, or who is otherwise particularly susceptible to the 
criminal conduct.”    U.S. Sentencing Guidelines Manual § 3A1.1(b) cmt. n.2 (U.S. 
Sentencing Comm’n 2018).    “We review the court’s factual finding that a victim 
was particularly susceptible for clear error.”    United States v. Patasnik, 89 F.3d 
63, 72 (2d Cir. 1996) (internal quotation marks omitted). 
 
        Barneys, citing glosses on the meaning of “vulnerable victim” drawn from 
our decisions, argues that the facts of this case do not show that J.J.S. III was 
unable to avoid the crime, less likely to thwart the crime than the average person, 
or in need of greater societal protection.    Barneys concedes that J.J.S. III was 
“undoubtedly susceptible” to the conspiracy because of his choice to purchase a 
new condominium before selling his existing one, but argues that J.J.S. III was 
nonetheless able to protect himself from the crime, and therefore was not 
particularly susceptible under § 3A1.1(b)(1). 
 
        We see no clear error.    Relying on J.J.S. III’s victim impact statement, the 
court found, inter alia, that: (1) Burke selected the victim because his 
condominium was in foreclosure; (2) the victim’s mortgage was underwater and 
efforts to arrange a short sale were unsuccessful; (3) the victim’s resulting 
financial distress induced him to respond to Burke’s solicitation; and (4) the 
victim was anxious enough about his financial troubles to place numerous calls to 
Barneys (all unanswered) attempting to confirm that the transaction would be 
completed within the promised time.    (Barneys falsely assured him that the 
transaction would be completed in 60 to 90 days.)      Accordingly, the court found 
that J.J.S. III’s “financial desperation” caused a “substantial inability to avoid the 
 
                                             4 
crime,” which “became apparent [to Barneys] at a time when Mr. Barneys could 
have still done something about the crime.”    App. 84. 
 
       The district court’s determination is squarely aligned with Patasnik, in 
which we affirmed a vulnerable victim enhancement where financial desperation 
of victims who were facing foreclosure “made them particularly susceptible to 
[the defendants’] carefully crafted promises.”    89 F.3d at 72 (noting that “[f]alse 
financial hope is promoted more easily to persons whose defenses have been 
lowered by anxiety and the prospect of ruin”).    Similarly, the enhancement was 
affirmed in United States v. Borst, on the grounds that victims’ “precarious 
financial situation alone may serve as the sole basis of a § 3A1.1 enhancement,” 
and “[s]uch an enhancement is particularly appropriate when, as in this case, the 
success of the defendant’s criminal scheme depended on the victim’s financial 
desperation.”    62 F.3d 43, 47 (2d Cir. 1995).    “The enhancement, in short, is to be 
applied where an extra measure of deterrence and punishment is necessary 
because the defendant knew of a victim’s substantial inability to avoid the crime.”   
United States v. McCall, 174 F.3d 47, 51 (2d Cir. 1998).     
 
       We have considered Barneys’s remaining arguments and conclude they are 
without merit.    The judgment of the district court is therefore AFFIRMED. 
 
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




 
                                          5